Title: To George Washington from Madame de Mauduit, 8 May 1793
From: Mauduit du Plessis, —— Guyot de (Madame)
To: Washington, George



Sir,
Kingston Jamaica 8th May 1793

The widow of Colo. Mauduit duplissis, the french Officer who fought victoriously under your orders, and merited your eulogies, charges M. Pascalis Ouviere with this letter for your Excellency. This is not only to give him a title to your high protection, but it is likewise to have the opportunity of presenting to you my respectful homage. I flatter myself that this tribute will be acceptable to your Excellency, to whom is due the admiration & gratitude of all the family of Colo. Mauduit Duplissis.
M. Ouviere who has been unfortunate in France & in St Domingo—who had the friendship of my unfortunate husband—who was a witness to his last efforts to preserve the Colony—who has acquired all our esteem by his talents & his merit—is obliged by the circumstances of the war to go from Kingston to Philadelphia. If I dared to contribute to that which he has the honor to present to your Excellency, I would leave it to your beneficient Virtues & to his own worth to obtain more.
As to myself, a refugee at Kingston with my uncle the Chevlr d’aulnay, I wait for some event to put an end to the troubles of St Domingo & permit us to return to our own estate. If this hope should be frustrated, Illustrious General, I think to go to the dearest Country in the world—that great Nation over which Your Excellency presides, that in which the life of my husband was honored & his death regretted. I am, with the most profound respect Your Excellency’s most Hbe & Obet Sert

Guyot Ve De Mauduit

